                    IN THE UNITED STATED DISTRICT COURT

                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                :

      V.                                :        CRIMINAL NUMBER 18-124-1

YOLANDA DENISE THOMPSON                 :




                                       ORDER


      AND NOW, this                              day of                     , 2018, it

is hereby ORDERED that the Motion to Withdraw as Attorney be granted.



                                            BY THE COURT:




                                            HONORABLE WENDY BEETLESTONE
                                            United States District Court Judge
                      IN THE UNITED STATED DISTRICT COURT

                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                     :

       V.                                    :       CRIMINAL NUMBER 18-124-1

YOLANDA DENISE THOMPSON                      :



                        MOTION TO WITHDRAW AS ATTORNEY

       Salvatore C. Adamo, attorney for Yolanda Denise Thompson, hereby requests that the

Court consider the above-captioned motion, and states in support thereof:

1.     On July 31, 2018, I was assigned to represent Ms. Thompson in a criminal conspiracy to

       defraud the United States and aiding and assisting in the preparation of false tax returns

       and other documents.

2.     The file consists of 21,000 pages of discovery which I have reviewed and have attempted

       to have consultations with my client regarding this matter. At this point there are

       irreconcilable differences which have created a conflict of interest, requiring me to

       withdraw.

3.     Throughout my representation, I have communicated to my client the seriousness of the

       charges and a recommendation as to how to proceed. There seems to be an inability to

       comprehend these concepts and appreciate the seriousness of the case. In view of my

       efforts, I feel I would be ineffective in representing Ms. Thompson and, as a matter of

       ethical principle, I feel compelled to file this motion to withdraw.
       WHEREFORE, for the foregoing reasons, it is respectfully requested that this court grant

my motion to withdraw as attorney.

                                                   Respectfully submitted,

                                                     /s/Salvatore C. Adamo
                                                   Salvatore C. Adamo
                                                   Attorney for Yolanda Thompson
                                                   1866 Leithsville Road, #306
                                                   Hellertown, PA 18055
                                                   215-751-1735
                                                   Scadamo11@aol.com

Dated: November 7, 2018
                      IN THE UNITED STATED DISTRICT COURT

                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                   :

       V.                                  :        CRIMINAL NUMBER 18-124-1

YOLANDA DENISE THOMPSON                    :




                               CERTIFICATE OF SERVICE

        I, Salvatore C. Adamo, hereby certify that this Motion to Withdraw as Attorney has been
filed electronically and is available for viewing and downloading from the ECF system.
Additionally, I have served via mail delivery the following:

Yolanda Denise Thompson
1521 Dickinson Street
Philadelphia, PA




                                                       SCA 2082
                                                    Salvatore C. Adamo

Dated: November 7, 2018
